Van Wyck, J.
This is an appeal from an interlocutory judgment in favor of plaintiff on a demurrer interposed by defendant. The defendant demurred on two grounds: First, that the facts stated did not constitute a cause of action. This was abandoned, for it had no foundation in law. The defendant presses the second ground of demurrer,—that causes of action were improperly united, in that paragraph 2 of the complaint sets upa cause of action for damages for injuries to personal property, while in paragraphs 3, 4, and 5 thereof three causes of action, arising at different times, are set up for trespass upon- the same premises. We think the defendant’s construction of paragraph 2 of the complaint is erroneous. It is plain that the pleader has in one form in that paragraph set up a cause of action for trespass upon land, and pleaded special damages for injuries to fixtures done by the trespass. Such damages are recoverable-in an action for trespass upon land. Sedg. Dam. (8tli Ed.) §§ 943,944. There is no contention that four causes of action for trespass upon the same premises by defendant at different times cannot be united in the same action, under Code Civil Proc. § 484. Judgment must be affirmed, with costs.